19-1784
     Singh v. Garland
                                                                              BIA
                                                                      A206 086 354
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND
THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 24th day of August, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            GUIDO CALABRESI,
 9            DENNY CHIN,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   NISHAN SINGH,
15            Petitioner,
16
17                      v.                                  19-1784
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Anas J. Ahmed, Esq., Pannun the
25                                      Firm, P.C., Jackson Heights, NY.
26
27   FOR RESPONDENT:                    Brian M. Boynton, Acting Assistant
28                                      Attorney General; Holly M. Smith ,
29                                      Senior Litigation Counsel; Jesse
 1                               D. Lorenz, Trial Attorney, Office
 2                               of Immigration Litigation, United
 3                               States Department of Justice,
 4                               Washington, DC.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Nishan Singh, a native and citizen of India,

10   seeks review of a May 22, 2019, decision of the BIA denying

11   his motion to reopen.    In re Nishan Singh, No. A 206 086 354

12   (B.I.A. May 22, 2019).    We assume the parties’ familiarity

13   with the underlying facts and procedural history.

14       The applicable standards of review are well

15   established.   See Jian Hui Shao v. Mukasey, 546 F.3d 138,

16   168-69 (2d Cir. 2008).    Singh moved to reopen to reapply

17   for asylum, alleging that police had raided his home in

18   India and arrested and beat his brother.    Singh argued that

19   these events demonstrated a change in conditions excusing

20   his untimely filing and established his prima facie

21   eligibility for asylum, withholding of removal, and relief

22   under the Convention Against Torture (“CAT”).

23       Singh’s 2018 motion to reopen was untimely, as it was

                                    2
 1   filed two years after his 2016 removal order.   See 8 U.S.C.

 2   § 1229a(c)(7)(C)(i) (90-day period to move to reopen);

 3   8 C.F.R. § 1003.2(c)(2) (same).   Although the deadline is

 4   excused if reopening is sought to apply for asylum and the

 5   petitioner demonstrates “changed country conditions arising

 6   in the country of nationality or the country to which

 7   removal has been ordered,” 8 U.S.C. § 1229a(c)(7)(C)(ii);

 8   see 8 C.F.R. § 1003.2(c)(3)(ii), the BIA did not err in

 9   finding that Singh failed to demonstrate such a change

10   here.

11       In support of his assertion that police raided his

12   house and arrested and beat his brother, Singh submitted

13   only his and his brother’s affidavits.   The BIA was not

14   required to credit these affidavits, because Singh was

15   found not credible in the underlying proceedings and the

16   affidavits did not resolve the inconsistencies underlying

17   that prior determination.   See Y.C. v. Holder, 741 F.3d

18   324, 334 (2d Cir. 2013) (“We defer to the agency’s

19   determination of the weight afforded to an alien’s

20   documentary evidence.”); Qin Wen Zheng v. Gonzales, 500

21   F.3d 143, 146–49 (2d Cir. 2007) (finding reasonable BIA’s


                                   3
1    decision not to credit documentary evidence presented to

2    motion to reopen where movant was found not credible in

3    underlying proceedings).   Neither Singh’s nor his brother’s

4    affidavit resolved the inconsistencies that led to the

5    underlying adverse credibility determination.    See Kaur v.

6    BIA, 413 F.3d 232, 234 (2d Cir. 2005).     Singh’s allegation

7    of bias is unsupported and is belied by the BIA’s decision,

8    which shows that the BIA considered the evidence and

9    applied the appropriate legal standards.    See INS v. Abudu,

10   485 U.S. 94, 107–10 (1988) (movant has “heavy burden” to show

11   reopening is warranted); Ali v. Gonzales, 448 F.3d 515, 517

12   (2d Cir. 2006) (quoting INS v. Doherty, 502 U.S. 314, 322–

13   23 (1992) for proposition that motions to reopen are

14   “disfavored”).

15       For the foregoing reasons, the petition for review is

16   DENIED.   All pending motions and applications are DENIED

17   and stays VACATED.

18                               FOR THE COURT:
19                               Catherine O’Hagan Wolfe,
20                               Clerk of Court




                                   4